                                            Case 1:16-cv-00406-DMT-ARS Document 152 Filed 09/17/20 Page 1 of 2



                                                                 Bakke
                                                                 Grinolds
                                                                 Wiederholt
                                                                 ATTORNEYS AT LAW




                                                                                                September 17, 2020

                                                                                                                              Filed via CM-ECF

                                                             Judge Daniel M. Traynor
                                                             200 East Rosser A venue, Suite 411
                                                             P.O. Box 670
                                                             Bismarck, Nb 58502-0670

                                                                     Re:      Vanessa Dundon et al. v. Kyle Kirchmeier, et al.
                                                                              Civil Case No: 1:16-CV-00406

                                                             Dear Judge Traynor:

                                                             Pursuant to the Court's Order Converting Defendants' A;Jotion to Dismiss into
                                                             Motion for Summmy Judgment and Deferring Ruling on Same, Granting
                                                             Plaint(ffi·' Motion to Conduct Discove,y, and Finding as Moot Plainttff's' Motion
                                                             for Hearing (doc. 151) ("Order"), this letter shall serve as the detailed list of the
                                                             discovery sought by the defendants in this matter. By making this submission as
                                                             directed by the Court the Defendants do not hereby waive any appellate rights
                                                             they may have in relation to the Order.

                                                             As the Court is aware, there are nine named plaintiffs in this matter. Although the
                                                             Court's Order limits the parties' ability to depose five persons or entities, our
                                                             request is to depose all nine plaintiffs in Bismarck or via Zoom, and to be allowed
                                                             to serve discovery requests on all nine plaintiffs in order to analyze the legal
                                                             claims against the respective defendants, and each plaintiffs' claimed damages.
                                                             Defendants also request permission to conduct at least five (5) additional
                                                             depositions of third-parties who may have witnessed the events at issue. The
 R~ 1~'~'~:;,1~,;,,~1 ~ 1~ 1~ 1~ : : : ; ; ; 111             limitation to five depositions would effectively preclude defendants from
 Shawn A. Grinolds•o                                         deposing any third-party witnesses to the events at issue. If defendants are not
       ;;c1r rrwlcl.•;fclbtJWClilor rwy•;.,orn                permitted to conduct more than five depositions, we will follow up with plaintiffs'
 8
      ~1~ 1~ , \ ~ ' ~ ' ~ ; 1r:iY,'. :
                                     1    1
                                           ~,~~};,~,~:::
                                                         0
                                                             ,~ounsel in regards to the availability of each of the nine plaintiffs, the specific
 Grant T. Bakke•o,                                            nature of their claims and alleged injuries, and make a selection of five
       Cjb,1 kkd,lil1jWC1llur              11 c•yc,.COl!I     individuals on the basis of the information provided.
*    Licensed in Noi-th Dzikot,1
0 Licensed in M1nnesotc1                                     The two (2) third-parties which we intend to subpoena records and information
6 Licensed 1n South Dakota
◊    l.1conscd in Illinois
                                                             from are:
+ 80;:ird Certified Civil Trial
  Specialist by N;:itionwl Boar·d
  of Tric1l /\dvocc1cy
r1   Fellow··Lit1gation Counsel of America
v Board Certified Civil Pr·c1clice
     Advocacy by National Boan!
                                                                           Bakke Grinolds Wiederholt, Attorneys
     of Civil Pretr1zil Pr·;:icticc Advocc1cy                                P.O. Box L,2L,7 · Bismar·ck, ND 58502-1,247
x MBA 1n Bus1ne~s Adn11111slral1on
                                                                            300 West Century Ave· Bismarck, ND 58503
                                                                                  p 701.751.8188 · f 701.751.7172
                                                                                     www.bgwattorneys.com
Case 1:16-cv-00406-DMT-ARS Document 152 Filed 09/17/20 Page 2 of 2

       September 17, 2020
       Page 2

       1.       Unicorn Riot, a Minnesota nonprofit corporation, having a registered
                office address of 4200 Cedar Avenue South, #5, Minneapolis, MN 55407,
                c/o Craig Andrew Neef, President; and
       2.       Myron Dewey, who is the president/owner of Digital Smoke Signals and
                is an investigative journalist. Dewey took drone videos during the
                protests.

       The individuals upon whom we would intend to serve inteITogatories not to
       exceed twelve in total, would be selected from the nine plaintiffs. However, as
       with depositions, we would request to be allowed to serve these interrogatories
       and requests for production on each of the nine plaintiffs.

       Thank you for your consideration. We look forward to hearing from the Couti.

                                     Very truly yours,

                                     Isl Randall J Bakke

                                     Randall J. Bakke
       RJB:sam
       Traynor. I
       cc:      Rachel Lederman (via CM-ECF Filing Notification)
                Melinda Power (via CM-ECF Filing Notification)
                Mara Verheyden-Hilliard (via CM-ECF Filing Notification)
                Janine Hoft (via CM-ECF Filing Notification)
                Shubra Ohri (via CM-ECF Filing Notification)
                Shawn Grinolds (via CM-ECF Filing Notification)
                Lori Steckler (via CM-ECF Filing Notification)
